Case 2:21-cv-02324-SHL-cgc Document 8 Filed 08/02/21 Page 1 of 2                       PageID 20




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 JOSHUA MALLORY,                                   )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:21-cv-02324-SHL-cgc
                                                   )
 REGIS CORPORATION, et al.,
                                                   )
        Defendants.                                )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Magistrate Judge Charmiane G. Claxton’s Report and

Recommendation, (ECF No. 7), filed July 9, 2021, granting in forma pauperis status and

recommending that the Court dismiss Plaintiff’s Complaint, (ECF No. 1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff has not objected to the Magistrate Judge’s Report and Recommendation. (ECF

No. 7.) The time to do so has expired. The Court has reviewed the Report for clear error and

finds none. The Report and Recommendation highlights the missing elements of Plaintiff’s

causes of action, and the Court agrees with that assessment. Therefore, the Court ADOPTS the

Magistrate Judge’s Report and DISMISSES the Complaint without prejudice.
Case 2:21-cv-02324-SHL-cgc Document 8 Filed 08/02/21 Page 2 of 2   PageID 21




     IT IS SO ORDERED, this 2nd day of August, 2021.

                                            s/ Sheryl H. Lipman
                                            SHERYL H. LIPMAN
                                            UNITED STATES DISTRICT JUDGE




                                        2
